✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                Western                                                DISTRICT OF                                          Virginia


                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                       Benjamin Drake Daley                                                                            Case Number: 3:18CR00025-001

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Joel C. Hoppe                                                      Cullen / Kavanaugh                                        Lorish
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/03/18                                                           H. Wheeler/FTR                                            Heidi N. Wheeler
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  12/3/2018             X             X          Photo

   2                  12/3/2018             X             X         Photo

   3                  12/3/2018             X             X          Photo

   4                  12/3/2018             X             X         Photo

   5                  12/3/2018             X             X         Photo

   6                  12/3/2018             X             X         Photo

   7                  12/3/2018             X             X         Photo

   8                  12/3/2018             X             X         Photo

   9                  12/3/2018             X             X         Photo

  10                  12/3/2018             X             X         Photo

  11                  12/3/2018             X             X         Photo

  12                  12/3/2018             X             X         Photo

  13                  12/3/2018             X             X         Photo

  14                  12/3/2018             X             X         Photo

  15                  12/3/2018             X             X         Photo

  16                  12/3/2018             X             X         Photo

  17                  12/3/2018             X             X         Photo

  18                  12/3/2018             X             X         Photo




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                       Page 1 of   1   Pages

         Case 3:18-cr-00025-NKM-JCH Document 67 Filed 12/07/18 Page 1 of 1 Pageid#: 363
